DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the limitation, “wherein 5the spacers overlap the connection lines, and an arrangement pitch of the spacers in the second direction is an integral multiple of an arrangement pitch of the connection lines in the second direction” renders the scope of the claim unclear. Namely, claim 1 requires the dummy electrodes to be between the substrate and the spacers. It is unclear if the spacers are to both overlap dummy electrodes and connection lines 
In regard to claim 9, the limitation, “the spacers overlap the guard wiring” render the scope of the claim unclear.  Namely, claim 1 requires the dummy electrodes to be between the substrate and the spacers. It is unclear if the spacers are to both overlap dummy spacers and the guard wiring simultaneously, or if the spacers comprise subsets of spacers, with some overlapping dummy electrodes and others overlapping the guard wiring. For examination purposes, it is presumed either meets the claim limitations.
Claims 10 and 11 depend from claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2002/0171800 A1).
In regard to claim 1, Miyazaki et al. discloses a display device comprising (see e.g. Figures 1-2): 
a first substrate 11; 
a second substrate 31 facing the first substrate 11;  
DISPLAY AREA in which a plurality of pixels are provided on the first substrate 11; 
a peripheral region OFF-DISPLAY AREA positioned between an edge of the first substrate 11 and the display region DISPLAY AREA; 
a plurality of scanning lines 12 extending in a first direction; 
a plurality of signal lines 18 extending in a second direction;  
10a plurality of terminals arranged in the first direction in the peripheral region OFF-DISPLAY AREA of the first substrate 11 (i.e. terminals would be at least the end portions of labeled scanning lines 12 and signal lines 18 in the OFF-DISPLAY AREA); 
a plurality of connection lines (i.e. part of scanning lines 12 and signal lines 18 connecting pixel region to terminals) that connect the terminals and the signal lines 18; 
a plurality of spacers 33 provided between the first substrate 11 and the second substrate 31 in a direction perpendicular to the first substrate; and  
15a plurality of dummy electrodes 22 separated from the connection lines in planar view and provided between the first substrate 11 and the spacers 33 in the direction perpendicular to the first substrate 11.
In regard to claim 2, Miyazaki et al. discloses the limitations as applied to claim 1 above, and
wherein 20both the spacers 33 and the dummy electrodes 22 are arranged in the first direction, and an arrangement pitch of the spacers 33 in the first direction is an integral multiple of an arrangement pitch of the dummy electrodes 22 in the first direction (i.e. a 1:1 ratio).
In regard to claim 3, Miyazaki et al. discloses the limitations as applied to claim 1 above, and
33 and the dummy electrodes 22 are arranged in the second direction, and 28Docket No. PJDA-19034-US an arrangement pitch of the spacers 33 in the second direction is an integral multiple of an arrangement pitch of the dummy electrodes 22 in the second direction (i.e. a 1:1 ratio).
In regard to claim 5, Miyazaki et al. discloses the limitations as applied to claim 1 and 
wherein 10the connection lines extend in the first direction (i.e. note connection lines connected to scanning and single lines extend in at least dimensions), and the dummy electrodes 22 are provided between the connection lines and the edge of the first substrate in the second direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0171800 A1) in view of Droguet et al. (US 4,422,731).
In regard to claim 4, Miyazaki et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein 5the spacers overlap the connection lines, and an arrangement pitch of the spacers in the second direction is an integral multiple of an arrangement pitch of the connection lines in the second direction.
However, Droguet et al. discloses (see e.g. Figures 1-4):
10 overlap the connection lines, and an arrangement pitch of the spacers in the second direction is an integral multiple of an arrangement pitch of the connection lines in the second direction (i.e. 1:1 ratio).
Given the teachings of Droguet et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Miyazaki et al. with wherein 5the spacers overlap the connection lines, and an arrangement pitch of the spacers in the second direction is an integral multiple of an arrangement pitch of the connection lines in the second direction.
Doing so would provide a distribution of spacers across the entire periphery, thus allowing the cell gap to be more uniform.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0171800 A1) in view of Kim et al. (US 2008/0002087 A1).
In regard to claim 8, Miyazaki et al. discloses the limitations as applied to claim 1 above, and 
a second insulating film 14 provided between the scanning lines 12 and the signal lines 18, wherein the dummy electrodes 22 and the connection lines are provided in the same layer as the 10signal lines (see e.g. paragraph [0071] where it is noted that the dummy electrode 22 may be made of the signal line 18, and the first substrate 11, the second insulating film 14, the dummy electrodes, the spacers 33, and the second substrate 31 are layered in order in the direction perpendicular to the first substrate 11.
	Miyazaki et al. fails to disclose
	 a first insulating film provided between the first substrate and the scanning lines.
(see e.g. Figure 6f);
a first insulating film 53 provided between the first substrate 51 and the scanning lines 60g.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Miyazaki et al. with a first insulating film provided between the first substrate and the scanning lines.
Doing so would provide a buffer layer before the scanning metal layer and the substrate.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 6 and 7, the closest prior art references fail to disclose “  15a plurality of signal output lines that couple the terminals and the connection lines, wherein the dummy electrodes are provided in a region surrounded by the end of the first substrate and the signal output lines.”
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin

/JESSICA M MERLIN/Primary Examiner, Art Unit 2871